United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1089
                        ___________________________

                           Wagner A. Monterroso Divas

                             lllllllllllllllllllllPetitioner

                                           v.

         Jefferson B. Sessions, III, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                           Submitted: October 24, 2017
                             Filed: October 30, 2017
                                  [Unpublished]
                                  ____________

Before WOLLMAN, GRUENDER, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

       Wagner A. Monterroso Divas challenges the Board of Immigration Appeals
denial of withholding of removal. Having jurisdiction under 8 U.S.C. § 1252(a), this
court denies the petition for review.
       Divas argues that as a former pharmaceutical delivery driver, he is a member
of a discrete social group in Guatemala. See 8 U.S.C. § 1231(b)(3)(A). This court
declines to reach that issue but addresses an alternative, independently sufficient
reason the Board of Immigration Appeals ruled against him: he did not prove the
persecution he claims to have suffered at the hands of gang members was attributable
to the Guatemalan government. See, e.g., Menjivar v. Gonzales, 416 F.3d 918, 921
(8th Cir. 2005) (“The BIA has adopted, and we have approved as reasonable, a
definition of ‘persecution’ that requires a harm to be inflicted either by the
government of a country or by persons or an organization that the government was
unable or unwilling to control.” (quotation and brackets omitted)).

      The petition for review is denied.
                       ______________________________




                                        -2-